UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-08246 Exact name of registrant as specified in charter:Delaware Investments® Global Dividend and Income Fund, Inc. Address of principal executive offices:2005 Market StreetPhiladelphia, PA 19103 Name and address of agent for service:David F. Connor, Esq.2005 Market StreetPhiladelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: November 30 Date of reporting period: May 31, 2010 Item 1. Reports to Stockholders Semiannual Report DelawareInvestments®Global Dividendand Income Fund, Inc. May31, 2010 The figures in the semiannual report for Delaware Investments Global Dividend and Income Fund, Inc.represent past results, which are not a guarantee of future results. A rise or fall in interest rates can have a significant impact on bond prices. Funds that invest in bonds can lose their value as interest rates rise. Closed-end fund Table of contents > Security type and country allocations 1 > Statement of net assets 3 > Statement of operations 12 > Statements of changes in net assets 13 > Statement of cash flows 14 > Financial highlights 15 > Notes to financial statements 16 > Other Fund information 22 > About the organization 26 Unless otherwise noted, views expressed herein are current as of May 31, 2010, and are subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services are provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor. Delaware Investments, a member of Macquarie Group, refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. Investments in Delaware
